                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

GERARDO NARANJO-DELGADO,                                       )
                                                               )
                         Petitioner,                           )
                                                               )
v.                                                             ) Case No. CIV-18-1061-R
                                                               )
                                                               )
UNITED STATES OF AMERICA,                                      )
                                                               )
                         Respondent.1                          )


                                                  ORDER

1
  In his 28 U.S.C. § 2241 petition, Petitioner named as respondent the United States of America. See Doc.
1, at 1. On October 30, 2018, United States Magistrate Judge Gary M. Purcell, to whom this matter was
referred, replaced the United States as respondent with Joe Allbaugh, Director of the Oklahoma Department
of Corrections. See Doc. 5, at 1 n.1. Judge Purcell reasoned that, “[b]ecause Petitioner is incarcerated in a
private prison in the State of Oklahoma serving a federal sentence, the only proper Respondent” was
Director Allbaugh. Id. However, in his Report and Recommendation Judge Purcell replaced Director
Allbaugh with the United States, as “Petitioner is a federal prisoner” and, therefore, Director Allbaugh, a
state official, would not be the proper respondent. See Doc. 24, at 1 n.1. The “proper respondent to a habeas
petition is ‘the person who has custody over the petitioner.’” Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004)
(brackets omitted) (quoting 28 U.S.C. § 2242); see also 28 U.S.C. § 2243 (“The writ . . . shall be directed
to the person having custody of the person detained.”). This “immediate custodian rule” means that the
typical respondent is “the warden of the facility where the prisoner is being held, not . . . some other remote
supervisory official.” Rumsfeld, 542 U.S. at 435. But Petitioner’s situation is unique, as he was, at the time
the petition was filed, a federal prisoner incarcerated at a private facility—Great Plains Correctional Facility
in Hinton, Oklahoma—with which the United States contracts. In other words, because the warden of Great
Plains Correctional Facility is not an employee of the Bureau of Prisons, he would not be a proper
respondent. See Doc. 18, at 1 n.1. The Tenth Circuit has yet to offer guidance for district courts faced with
these factual circumstances, and the Court has failed to locate any case directly on point. Those cases that
are sufficiently analogous suggest that the proper respondent would be the federal official in charge of
overseeing the particular private facility with which the United States has contracted. Saravia v. Sessions,
280 F. Supp. 3d 1168, 1185 (N.D. Cal. 2017) (“Instead of naming the individual in charge of the contract
facility—who may be a county official or an employee of a private nonprofit organization—a petitioner
held in federal detention in a non-federal facility pursuant to a contract should sue the federal official most
directly responsible for overseeing that contract facility when seeking a habeas writ.”); cf. Lynch v. Hall,
No. CV416-079, 2017 WL 2486082, at *1 (S.D. Ga. June 8, 2017) (holding that state prisoner incarcerated
in private prison bringing 28 U.S.C. § 2254 petition should name the “chief officer in charge of the state
penal institution” as respondent ), report and recommendation adopted, No. CV416-079, 2017 WL
3219504 (S.D. Ga. July 28, 2017). Who this federal official is vis-à-vis Great Plains Correctional Facility
is unknown. As this Court dismisses the petition as moot, though, it need not resolve the issue, and it leaves
the United States of America listed as respondent.

                                                       1
        Petitioner, a federal prisoner appearing pro se, brings this habeas action pursuant to

28 U.S.C. § 2241. Petitioner challenges the Bureau of Prisons’ calculation of his federal

sentence. See Doc. 1; see also Doc. 25. Pursuant to 28 U.S.C. § 636(b)(1), this matter was

referred to United States Magistrate Judge Gary M. Purcell for preliminary review. On

May 2, 2019, Judge Purcell issued a Report and Recommendation, wherein he

recommended that Petitioner’s § 2241 petition be denied for failure to exhaust

administrative remedies. See Doc. 24. Petitioner has timely objected, see Doc. 25, giving

rise to the Court’s obligation to review de novo the Report and Recommendation. Having

conducted this review, the Court declines to adopt the Report and Recommendation and

dismisses without prejudice the petition as moot.

        “A petition brought under 28 U.S.C. § 2241 typically attacks the execution of a

sentence rather than its validity and must be filed in the district where the prisoner is

confined.” Brace v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011) (internal quotation

marks and citation omitted). Petitioner is currently incarcerated at the Reeves County

Detention Center in Pecos, Texas, a contracted correctional facility operated by the GEO

Group, Inc. See Doc. 15; see also Doc. 26, at 1 n.1.2 But at the time he filed his petition,

Petitioner was incarcerated at Great Plains Correctional Facility in Hinton, Oklahoma—

also a contracted correctional facility operated by the GEO Group, Inc. See Docs. 1, 18. As

“jurisdiction attaches on the initial filing for habeas corpus relief, and . . . is not destroyed

by a transfer of the petitioner and the accompanying custodial change,” Santillanes v. U.S.


2
 Reeves County Detention Center is located within the territorial jurisdiction of the Western District of
Texas.

                                                   2
Parole Comm’n, 754 F.2d 887, 888 (10th Cir. 1985), this Court retains jurisdiction over

the petition despite Petitioner’s transfer to a facility in Texas. Cf. Rumsfeld v. Padilla, 542

U.S. 426, 441 (2004) (“[W]hen the Government moves a habeas petitioner after []he

properly files a petition naming h[is] immediate custodian, the District Court retains

jurisdiction and may direct the writ to any respondent within its jurisdiction who has legal

authority to effectuate the prisoner’s release.”).

       Petitioner’s transfer, however, does deprive the Court of power to grant Petitioner

the relief he seeks. “District courts are limited to granting habeas relief ‘within their

respective jurisdictions.’” Rumsfeld, 542 U.S. at 442 (quoting 28 U.S.C. § 2241(a)). For §

2241 petitions, this means that the district court must have jurisdiction “over the

custodian.” Id. (internal quotation marks and citation omitted); see also 28 U.S.C. § 2243

(“The writ . . . shall be directed to the person having custody of the person detained.”). As

Petitioner is now incarcerated in Texas, this Oklahoma district court lacks jurisdiction over

his Texas-based custodian and, thus, is powerless to effectuate any relief. See Berry v. Fox,

704 F. App’x 789, 790 (10th Cir. 2017) (“Although jurisdiction attaches under § 2241

where the inmate is confined when the petition is filed, the [Oklahoma] district court’s

order was undoubtedly correct that [petitioner’s] transfer to state custody in Michigan

rendered the court incapable of ordering effectual relief . . . .”); Griffin v. Kastner, 507 F.

App’x 801, 802–03 (10th Cir. 2013) (“[The warden of the Federal Transfer Center in

Oklahoma] no longer has custody of [petitioner] and is therefore powerless to provide any

relief the district court might order. [Petitioner] is currently detained in Missouri, outside

the district of confinement and therefore outside the scope of the district court’s habeas

                                               3
jurisdiction. With no effectual relief possible, [the] petition is moot.” (internal quotation

marks and citation omitted)); see also Gorbey v. Warden of Fed. Transfer Ctr., 580 F.

App’x 682 (10th Cir. 2014) (affirming Western District of Oklahoma’s dismissal of § 2241

petition where petitioner was transferred to Kentucky from Oklahoma after the filing of the

petition). Thus, the petition is moot and should be dismissed without prejudice.

        Accordingly, the Court declines to adopt Judge Purcell’s Report and

Recommendation and, instead, dismisses without prejudice this matter as it has become

moot. Petitioner is free to refile this action in the proper judicial district, which—if

Petitioner remains incarcerated at the Reeves County Detention Center—would be the

Western District of Texas.3

        IT IS SO ORDERED this 3rd day of June, 2019.




3
  Petitioner will not be prejudiced by this dismissal because “[t]here is no statute of limitations for federal
prisoners filing habeas petitions pursuant to 28 U.S.C. § 2241.” Wooten v. Cauley, 677 F.3d 303, 306 (6th
Cir. 2012) (citing Morales v. Bezy, 499 F.3d 668, 672 (7th Cir. 2007); see also Hartfield v. Quarterman,
603 F. Supp. 2d 943, 948 (S.D. Tex. 2009) (citing Day v. McDonough, 547 U.S. 198, 202 n.1 (2006))
(“[H]abeas petitions under § 2241 have no statute of limitations . . . .”).

                                                      4
